         Case 2:20-cr-00003-DLC Document 42 Filed 08/10/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION


UNITED STATES OF AMERICA,                                  CR 20–03–BU–DLC

                        Plaintiff,

         vs.                                                     ORDER

LARRY CLINTON BUCKELS,

                        Defendant.


       Before the Court is the United States’ Unopposed Motion for Final Order of

Forfeiture. (Doc. 40.) After reviewing the Government’s motion and supporting

brief (Doc. 41), the Court FINDS:

       (1)     The United States commenced this action pursuant to 18 U.S.C.

§ 924(d).

       (2)     This Court entered a Preliminary Order of Forfeiture on June 30,

2020. (Doc. 38.)

       (3)     All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (See Doc.

39.)

       (4)     It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d).

                                           -1-
        Case 2:20-cr-00003-DLC Document 42 Filed 08/10/20 Page 2 of 2



      Accordingly, IT IS ORDERED that:

      (1)    The motion for final order of forfeiture (Doc. 40) is GRANTED.

      (2)    Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party, the following property:

      • A Remington Arms Company, Inc., model 710, .30-06 caliber bolt-action
        rifle (serial number 71267374); and

      • A Winchester, model 70, .270 WIN caliber bolt-action rifle (serial
        number 185436).

      (3)    The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 10th day of August, 2020.




                                         -2-
